Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                         No. 04-13-00084-CV

                             In the MATTER OF D.J.R.R. a/k/a D.R.R.

                     From the 289th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2011-JUV-02025
                          The Honorable Carmen Kelsey, Judge Presiding

Opinion by:       Marialyn Barnard, Justice

Sitting:          Catherine Stone, Chief Justice
                  Marialyn Barnard, Justice
                  Rebeca C. Martinez, Justice

Delivered and Filed: July 24, 2013

AFFIRMED

           Appellant D.J.R.R. appeals the modification of the trial court’s disposition order, which

committed him to a Texas Juvenile Justice Department (TJJD) facility for an indeterminate period.

In his sole point of error, D.J.R.R. contends the trial court abused its discretion in placing him in

a TJJD facility. D.J.J.R. argues committing him to a residential treatment facility or maintaining

his probation status is a more appropriate disposition. We affirm the trial court’s judgment.

                                              BACKGROUND

           In November 2011, a trial court determined D.J.R.R. engaged in delinquent conduct by

committing the offense of unlawful restraint of a victim under age seventeen, a state jail felony.

The trial court entered a disposition order placing D.J.R.R. on probation until his eighteenth

birthday. The trial court also ordered residential treatment. D.J.R.R. spent seven months at a
                                                                                      04-13-00084-CV


residential treatment facility. After completing the residential treatment program in July 2012,

D.J.R.R. returned to the care of his grandmother.

       The State alleged that in September 2012, D.J.R.R. violated four conditions of his

probation by possessing controlled substances, failing a drug test, failing to attend school every

day and follow school rules, and failing to obey all laws.

       At the disposition hearing, D.J.R.R. pled true to the State’s allegations. The trial court

modified D.J.R.R.’s disposition, ordering that he serve an indeterminate sentence at a TJJD

facility. The trial court’s stated reasons for the modified disposition were: (1) the seriousness of

the original, underlying felony offense; (2) the seriousness of the probation violations; (3) concern

for the safety of the community; and (4) D.J.R.R.’s treatment needs.            After the modified

disposition, D.J.R.R. perfected this appeal.

                                               ANALYSIS

       In a single issue, D.J.R.R. claims the trial court abused its discretion in ordering

confinement in a TJJD facility because continued probation or further residential treatment would

have been a more suitable disposition considering D.J.R.R.’s needs. We disagree.

       A juvenile court possesses broad discretion to determine a suitable disposition for a child

who has been adjudicated as having engaged in delinquent conduct. In re P.E.C., 211 S.W.3d 368,

370 (Tex. App.—San Antonio 2006, no pet.). We review a trial court’s order modifying juvenile

probation under an abuse of discretion standard. In re J.P., 136 S.W.3d 629, 633 (Tex. 2004); In

re K.T., 107 S.W.3d 65, 74 (Tex. App.—San Antonio 2003, no pet.). Absent a showing of abuse

of discretion, we will not disturb the court’s modification of a juvenile’s disposition. P.E.C., 211
S.W.3d at 370. An abuse of discretion occurs when the trial court acts unreasonably or arbitrarily

without reference to guiding rules and principles. Id.; In re K.J.N., 103 S.W.3d 465, 466 (Tex.

App.—San Antonio 2003, no pet.).
                                                 -2-
                                                                                          04-13-00084-CV


        A disposition for a felony may be modified to commit the child to a TJJD facility if the

trial court, after a hearing, finds by a preponderance of the evidence that the child violated a

reasonable and lawful order of the court. In re J.A.D., 31 S.W.3d 668, 671 (Tex. App.—Waco

2000, no pet.); TEX. FAM. CODE ANN. § 54.05 (West 2012). Here, D.J.R.R. pled true to all of the

State’s allegations. A plea of true to violating probation is “analogous to a judicial confession

which justifies the court’s finding the violation was committed by a preponderance of the

evidence.” In re M.A.L., 995 S.W.2d 322, 324 (Tex. App.—Waco 1999, no pet.). Based on

D.J.R.R.’s plea of true, the trial court found, by a preponderance of the evidence, that D.J.R.R.

violated four conditions of his probation. Because his probation was for a felony, and he violated

a condition of his probation, the trial court was justified in modifying the disposition from

probation to confinement in a TJJD facility. See In re J.J., 916 S.W.2d 532, 534 (Tex. App.—

Dallas 1995, no writ) (holding state jail felony is felony grade offense that falls within section

54.02(a) of Family Code).

        If the trial court commits the child to a TJJD facility, it shall include in the disposition order

its determination that: (1) it is in the child’s best interest to be placed outside the child’s home; (2)

reasonable efforts were made to prevent or eliminate the need for the child’s removal from the

home and to make it possible for the child to return to the child’s home; and (3) the child, in the

child’s home, cannot be provided the quality of care and level of support and supervision that the

child needs to meet the conditions of probation. TEX. FAM. CODE ANN. § 54.04(i)(1) (West 2012).

The record shows that within a year of the original offense, D.J.R.R. committed additional

offenses. Although D.J.R.R. was given the opportunity to remain in his home after completing

residential treatment, he violated four conditions of his probation. The Family Code requires the

trial court to make reasonable efforts to prevent the minor’s removal from the home. See id.

§ 54.05(m). It is clear the trial court made reasonable efforts to allow D.J.R.R. to remain at home.
                                                   -3-
                                                                                      04-13-00084-CV


In any event, a court is not required to exhaust all options prior to committing a juvenile to a TJJD

facility. In re J.A.M., No. 04-07-00489-CV, 2008 WL 723327, at *2 (Tex. App.—San Antonio

March 19, 2008, no pet.) (mem. op.). It is also clear D.J.R.R. could not receive the level of support

and supervision necessary to meet the conditions of his probation. Therefore, we hold the trial

court did not abuse its discretion in finding D.J.R.R.’s best interests could not be served by

continuing his probation. Accordingly, we hold the trial court did not abuse its discretion in

removing D.J.R.R. from his home and placing him in a TJJD facility.

                                           CONCLUSION

       Based on the foregoing, we hold the trial court did not abuse its discretion in placing

D.J.R.R. in a TJJD facility and overrule D.J.R.R.’s sole complaint. Accordingly, we affirm the

trial court’s judgment.



                                                  Marialyn Barnard, Justice




                                                -4-